          Case 2:20-cv-00341-TLN-CKD Document 1 Filed 02/14/20 Page 1 of 6


1    Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                           UNITED STATES DISTRICT COURT
                                     FOR THE
8                         EASTERN DISTRICT OF CALIFORNIA
9
                                )
10   WARREN SPIES,              )                   Case No.:
                                )
11           Plaintiff,         )                   COMPLAINT FOR DAMAGES
12                              )                   1. VIOLATION OF THE
              v.                )                   TELEPHONE CONSUMER
13                              )                   PROTECTION ACT, 47 U.S.C.
14
     VAN RU CREDIT CORPORATION, )                   §227 ET. SEQ.
                                )
15           Defendant.         )                   JURY TRIAL DEMANDED
                                )
16

17                                      COMPLAINT
18
          WARREN SPIES (“Plaintiff”), by and through his counsel, Kimmel &
19
     Silverman,   P.C.,    alleges    the   following   against   VAN   RU   CREDIT
20

21   CORPORATION (“Defendant”):
22

23

24

25

26

27                                            -1-
                                     PLAINTIFF’S COMPLAINT
28
           Case 2:20-cv-00341-TLN-CKD Document 1 Filed 02/14/20 Page 2 of 6


1                                      INTRODUCTION
2
           1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
3
     Act (“TCPA”).
4

5

6                              JURISDICTION AND VENUE
7
           2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
8
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
9

10         3.     Defendant conducts business in the State of California and as such,
11   personal jurisdiction is established.
12
           4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
13

14

15                                           PARTIES
16
           5.     Plaintiff is a natural person residing in Sacramento, California.
17
           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
18

19
           7.     Defendant is a national debt collector with its principal place of

20   business located at 1350 E. Touhy Avenue, Suite 300, Des Plaines, Illinois 60018.
21
           8.     Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
22
           9.     Defendant acted through its agents, employees, officers, members,
23

24   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

25   representatives, and insurers.
26

27                                             -2-
                                      PLAINTIFF’S COMPLAINT
28
           Case 2:20-cv-00341-TLN-CKD Document 1 Filed 02/14/20 Page 3 of 6


1                               FACTUAL ALLEGATIONS
2
           10.    Plaintiff has a cellular telephone number.
3
           11.    Plaintiff has only used this number as a cellular telephone number.
4

5          12.    Defendant called Plaintiff on his cellular telephone on a repetitive and

6    continuous basis.
7
           13.    When contacting Plaintiff on his cellular telephone, Defendant used
8
     an automatic telephone dialing system and automatic and/or pre-recorded
9

10   messages.
11         14.    Plaintiff knew that Defendant’s calls were automated as when he
12
     answered the phone he would either be greeted by a noticeable silence or pause
13

14
     with no caller on the line before the call transferred to a collector or the call hung

15   up.
16
           15.    During the time of these repetitive calls, several of the Defendant’s
17
     collectors have called the Plaintiff asking for a third party.
18

19
           16.    Plaintiff did not consent to receive automated calls for a third party.

20         17.    Shortly after calls started, Plaintiff advised the Defendant’s associates
21
     that he was not the third party, to stop calling, and that they had the wrong number
22
     on several occasions, but the calls did not stop.
23

24         18.    Defendant heard and acknowledged Plaintiff’s revocation of consent

25   and demand to stop calling his cellular telephone number.
26

27                                            -3-
                                     PLAINTIFF’S COMPLAINT
28
           Case 2:20-cv-00341-TLN-CKD Document 1 Filed 02/14/20 Page 4 of 6


1          19.    However, Defendant ignored Plaintiff and continued to call.
2
           20.    Once Defendant was aware that its calls were unwanted and that it
3
     was calling the wrong party there was no lawful purpose for continued calls.
4

5          21.    Despite the above, Defendant continued to repeatedly call Plaintiff on

6    his cellular telephone.
7
           22.    Plaintiff found Defendant’s calls to be invasive, harassing, annoying,
8
     aggravating, and upsetting.
9

10

11
                                 COUNT I
12                       DEFENDANT VIOLATED THE
                    TELEPHONE CONSUMER PROTECTION ACT
13

14
           23.    Plaintiff incorporates the forgoing paragraphs as though the same

15   were set forth at length herein.
16
           24.    Defendant initiated multiple automated telephone calls to Plaintiff’s
17
     cellular telephone using a prerecorded voice.
18

19
           25.    Defendant initiated these automated calls to Plaintiff using an

20   automatic telephone dialing system.
21
           26.    Defendant’s calls to Plaintiff were not made for emergency purposes.
22
           27.    After Plaintiff told Defendant he was not the third party, Defendant
23

24   knew or should have known it had the wrong number and thus did not have

25   consent to call.
26

27                                           -4-
                                    PLAINTIFF’S COMPLAINT
28
           Case 2:20-cv-00341-TLN-CKD Document 1 Filed 02/14/20 Page 5 of 6


1          28.     After Plaintiff told Defendant to stop calling, the Defendant knew or
2
     should have known that it did not have consent to call and that any consent it may
3
     have thought it had was revoked.
4

5          29.     Defendant’s acts as described above were done with malicious,

6    intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
7
     under the law and with the purpose of harassing Plaintiff.
8
           30.     The acts and/or omissions of Defendant were done unfairly,
9

10   unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
11   lawful right, legal defense, legal justification or legal excuse.
12
           31.     As a result of the above violations of the TCPA, Plaintiff has suffered
13

14
     the losses and damages as set forth above entitling Plaintiff to an award of

15   statutory, actual and trebles damages.
16

17

18
           WHEREFORE, Plaintiff, WARREN SPIES, respectfully prays for judgment

19   as follows:
20
                   a.    All   actual   damages      suffered   pursuant   to   47   U.S.C.
21
                         §227(b)(3)(A);
22

23                 b.    Statutory damages of $500.00 per violative telephone call

24                       pursuant to 47 U.S.C. §227(b)(3)(B);
25

26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
            Case 2:20-cv-00341-TLN-CKD Document 1 Filed 02/14/20 Page 6 of 6


1                  c.      Treble damages of $1,500 per violative telephone call pursuant
2
                           to 47 U.S.C. §227(b)(3);
3
                   d.      Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and
4

5                  e.      Any other relief deemed appropriate by this Honorable Court.

6

7
                                DEMAND FOR JURY TRIAL
8
            PLEASE TAKE NOTICE that Plaintiff, WARREN SPIES, demands a jury
9

10   trial in this case.
11

12
                                               Respectfully submitted,
13

14
       DATED: 2/14/2020                        By: /s/ Amy Lynn Bennecoff Ginsburg
15                                             Amy Lynn Bennecoff Ginsburg, Esq.
                                               (275805)
16
                                               Kimmel & Silverman, P.C.
17                                             30 East Butler Pike
                                               Ambler, PA 19002
18                                             Telephone: (215) 540-8888
19
                                               Facsimile (215) 540-8817
                                               Email: aginsburg@creditlaw.com
20                                             Attorney for Plaintiff
21

22

23

24

25

26

27                                             -6-
                                      PLAINTIFF’S COMPLAINT
28
